DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1,3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) are drawn to a method but do not recite(s) any step to perform the method, specifically the claim recites many of the elements that would be provided but does not recite any active step in manipulating or making those elements.  The claim does not require machine implementation, does not result in the transformation of a particular article and essentially results in applicant's attempting to patent a general concept or abstract idea. This judicial exception is not integrated into a practical application because in view of the factors addressed above, and in view of the fact that there are no factors that seem to weigh in favor of patent eligibility, it is the examiner's position that the claimed invention is not eligible for patent protection.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as noted above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to a method for building purposes, however there are no method steps recited in the claims causing confusion regarding the scope of the claim.  Additionally the claim recites at lines 2-4 basic components assembled for a wall structure in connection side by side and on top of each other and then at lines 5-8 the claim again recites “basic components…which are coupled to each other side by side and on top of each other”, is unclear if the second recitation of basic components is the same as or in addition to the first recitation; it is unclear if the second recitation of lines 5-8 is redundant with the recitations of lines 2-4 or meant to be additional features to the first recitation causing confusion regarding the scope of the claim.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2 recites “the basic components”, it is unclear to which previous recitation of basic components this recitation refers, (i.e. is it referring to the “mutually equal sized basic components” or the “thin walled basic components”).  Additionally, the claim 
Claim 3 recites “as the binding elements steel bars are used”, it is unclear what this recitation is adding to the claims.  there is lack of antecedent basis for the phrase “the binding elements” and it is unclear what is meant by “the binding elements steel bars are”.
Regarding claim 4, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 5 recites “”mutually equal sized basic components” at line 2  and “comprising basic components” at line 9.  it is unclear if these are the same as or different basic components causing confusion regarding the scope of the claim.  Line 11 recites reference characters not in parentheses (blocks 3).  The claim additionally recites at line 12 “which is present on one or each opposite external surface”, it is unclear what “which” is referring to, is it the end block or basic component or some other structure; causing confusion regarding the scope of the claim.
Claim 6 at line 2 recites reference characters not in parentheses (connection piece 2).
In view of the above, the claims will be examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wiens et al (6648715).
Claim 1.  Wiens discloses a method for building purposes by using a module system, said module system including a plurality of mutually equal-sized basic components (such as 270 as seen in figure 31 or other embodiments as seen throughout the figures and disclosure), which are assembled for a wall structure in one or more vertical planes by installing the same in connection with each other side by side and on top of each other, the wall structure being put together from substantially thin-walled basic components (such as 270 as seen in figure 31 or other embodiments as seen throughout the figures and disclosure), which are open at ends thereof opposite in a lengthwise direction thereof and have an open internal space (as seen in figures and disclosure), and which are coupled to each other side by side and on top of each other with connection pieces (274/130) capable of being connected with a first form locking joint (such as 264) to lengthwise coupling arrangements present on each external side thereof, characterized in that the wall structure, assembled from: the basic components (270 or other embodiments as seen in the figures), each of which having an essentially round internal space and an elongated form (as seen in the figures and at least at figure 
Claim 3.  A method according to claim 1 as the binding elements steel bars (418) are used that are capable of being twisted or in a similar manner to a specific torsion (as noted at least in figures 62 and in the disclosure).
Claim 4. A method according to claim 1, characterized in that the internal spaces of the basic elements are provided with HVAC technology or the like being installed through the coupling holes included in the end blocks (as noted at figure 62 and col. 27, lines 1-13).

Claim 5.  Wiens et al discloses a module system for building purposes, said module system comprising a plurality of mutually equal-sized basic components (such as 270 as seen in figure 31) for assembling one or more wall structures in vertical plane by installing the same in connection with each other side by side and on top of each other, the module system comprising substantially thin-walled basic components (270 
Claim 6.   A module system according to claim 5, characterized in that the connection piece (274/130), with a hollow structure with thin walls (as seen in figure 31), has a first end, a stop (128), and a second end for coupling to each other the basic components, installable on top of each other in the wall structure, by mounting a first part on a top edge of the coupling arrangement, such as a lengthwise sliding groove (364), present on an external side of the underlying basic component, for installing the connection piece so as to protrude by its second end above an end block (as seen in figure 31 and noted at col. 21) to be placed on top of the underlying basic component's top edge, and for setting the basic component to be mounted above the underlying 
Claim 7.  A module system according to claim 6, characterized in that the connection piece (274/130) has a length of its stop matching a thickness of the end block (as seen in figures 31).
Claim 8.   A module system according to claim 5, characterized in that its basic components, extending in the lengthwise direction thereof with a constant cross-section, its connection pieces and/or end blocks are made from a light metal, plastic, plastic- or bio-composite, ceramic material and/or an organic material (as noted throughout the disclosure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiens et al (6648715) in view of Sams (3292331).

Claim 2.  Wiens discloses the method according to claim 1, but does not expressly disclose that the wall structure, assembled from the basic components and the end blocks with the connection pieces, is filled at least partially by supplying the internal spaces of the superjacent basic elements, by way of the respective coupling 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M,F 7:30-3:30 est; T,W 7:30-11:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635